DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
The Response to Election based on a conversation with the Applicant’s Representative on 8/11/2022 has been entered and made of record.  In this Response, the Applicant’s Representative informed the Examiner that the Applicant elected claims 16-17, which draw to a method for determining a toning coefficient of a video sound file.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse during a conversation with the Applicant’s Representative on 8/11/2022.  The Examiner notes that the nonelected/withdrawn claims must be cancelled.

Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a video sound file” must be shown or the feature must be canceled from the claims 16-17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this application, several limitations are not explained in sufficient details in the specification.  First, claim 16 recites “determining a sound toning coefficient”.  However, the sound toning coefficient is not mentioned in the specification, it is only mentioned in claim 16.  Second,  claim 16 recites “determining the coefficient of toning of the video sound file based on the determined image toning coefficient and the determined sound toning coefficient”. However, the specification does not provide any formula or describes how to compute the coefficient of toning of the video sound file from the determined image toning coefficient and the determined sound toning coefficient.  Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, claim 16 and its dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. 
Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter a coefficient of toning, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 16 recites “determining a sound toning coefficient”.  However, there is no clear description how to determine a sound toning coefficient in the claim. Therefore, claim 16 and its dependent claim are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter a coefficient of toning, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 16 recites “determining the coefficient of toning of the video sound file based on the determined image toning coefficient and the determined sound toning coefficient”. However, it is not clear to readers from the claim language how to determine the coefficient of toning of the video sound file based on two parameter of the determined image toning coefficient and the determined sound toning coefficient. Therefore, claim 16 and its dependent claim are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In this Office action, due to lack of descriptions of the coefficient of toning of the video sound file, the determined image toning coefficient, and the determined sound toning coefficient, they are interpreted as a video coefficient, an image coefficient, and an audio coefficient.  
Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear from the claim language that who or what device would perform all operations in claim 16. Therefore, claim 16 and its dependent claim are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US Patent 8,260,118 B2), (“Okada”), in view of Lancaster et al. (US Patent 6,278,655 B2), (“Lancaster”).
Regarding claim 16, Okada meets the claim limitations as set forth as follow.
A method for determining a toning coefficient (i.e. video reproduction method) [Okada: col. 1, line 18] of a video sound file ((i.e. UDF file) [Okada: col. 5, line 31; Fig. 2A-2B]; (i.e. a file format management for the video audio stream data) [Okada: col. 7, line 10-11]), the method (i.e. video reproduction method) [Okada: col. 1, line 18] comprising: receiving the video sound file ((i.e. the video stream data sent via the video audio input output interface ) [Okada: col. 8, line 21-22]; (i.e. the video stream is input via
the video audio input output interface 102 from the digital video camera or the like) [Okada: col. 12, line 57-59; Fig. 5A]; (i.e. A data control unit 107 accumulates encoded video audio data and management information on this video audio data) [Okada: col. 8, line 27-29]) comprising a plurality of frames (i.e. the basis of an image for a plurality of frames, a group composed of a plurality of frames called GOP) [Okada: col. 3, line 61-64], wherein each of the plurality of frames comprises an image (i.e. In the MPEG format, as one screen is generated on the basis of an image for a plurality of frames) [Okada: col. 3, line 60-62] and a sound sample (i.e. The moving picture application format control unit 101B subjects the input MPEG moving picture data to a multiplexing separation into MPEG video data, MPEG audio data, and MPEG sub picture data) [Okada: col. 10, line 50-54]; determining (i.e. calculate) [Okada: col. 23, line 14] an image toning coefficient for each of the plurality of frames ((i.e. KAVE is a normalization coefficient of the weighting addition average) [Okada: col. 17, line 32-33; Expression 1]; (i.e. the weighting coefficient attached time anteroposterior bidirectional moving average therefor is obtained to performs smoothing, so that the lateral position correction is realized smoothly in the frame unit) [Okada: col. 17, line 17-21; Expression 1]; (i.e. XA + σλ) [Okada: col. 17, line 27; Expression 1]); determining (i.e. calculate) [Okada: col. 23, line 14] a sound toning coefficient for each of the plurality of frames (i.e. the video audio stream data is performed) [Okada: col. 7, line 53-54]; and determining (i.e. calculate) [Okada: col. 23, line 14] the coefficient of toning of the video sound file ((i.e. a moving picture record apparatus and a moving picture reproduction apparatus are proposed in which at the time of recording moving picture data, a deviation amount (including a deviation direction) between the current frame and one previous frame is detected through a known image processing, this deviation amount is recorded in a sub header of a chunk of the moving picture data) [Okada: col. 2, line 36-41; Fig. 11B]; (i.e. the weighting coefficient attached time anteroposterior bidirectional moving average therefor is obtained to performs smoothing, so that the lateral position correction is realized smoothly in the frame unit) [Okada: col. 17, line 17-21; Expression 1]) based on the determined image toning coefficient and the determined sound toning coefficient (i.e. V PCK stores MPEG video data, A_PCK stores MPEG audio data, and S_PCK stores MPEG sub picture data. NV _PCK, V PCK, A_PCK, and S_PCK are attached with moving picture reproduction time management information, and the video, the audio, and the sub picture are reproduced in synchronization) [Okada: col. 10, line 32-37].  
Okada does not explicitly disclose the following claim limitations (Emphasis added).
A method for determining a toning coefficient of a video sound file, the method comprising: receiving the video sound file comprising a plurality of frames, wherein each of the plurality of frames comprises an image and a sound sample; determining an image toning coefficient for each of the plurality of frames; determining a sound toning coefficient for each of the plurality of frames; and determining the coefficient of toning of the video sound file based on the determined image toning coefficient and the determined sound toning coefficient.  
However, in the same field of endeavor Lancaster further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. The power feed circuit includes a digital signal processor (DSP) 15 for generating a series of set point coefficients (arranged in a table of output current against time) which are used to control the current output of what is effectively a DC-DC 50V/10 KV power converter 14 and so provide a square wave toning signal) [Lancaster: col. 10, line 32-37; Fig. 4]; (i.e. The complete sequence of samples defines the coefficients for generating one complete cycle of a square wave) [Lancaster: col. 4, line 1-3; Fig. 4]; ; (i.e. FIG. 4 shows a block diagram of the DSP 15 for generating the set point coefficients used to derive a square wave toning signal. The DSP 15 comprises a control system which receives inputs (peak to peak current and frequency) from a user interface 23. The control system 22 controls a counter 24 which operates at a rate corresponding to the desired frequency of the toning signal. The control system 22 accesses a look-up table 25 stored in a memory which holds a number of sample values and is operative to output each sample value in sequence as the set point coefficient output for the system. The complete sequence of samples defines the coefficients for generating one complete cycle of a square wave) [Lancaster: col. 3, line 58 - col. 4, line 3; Fig. 4]) (i.e. the set point coefficients used to derive a square wave toning signal) [Lancaster: col. 3, line 59-60].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Okada with Lancaster to program the processor in the system to implement the toning signal method of Lancaster.  
Therefore, the combination of Okada with Lancaster will create enable the system to provide a way to offset the loss of transmission distance [Lancaster: col. 2, line 10-21]. 

Regarding claim 17, Okada meets the claim limitations as set forth in claim 16.Okada further meets the claim limitations as follow.
The method of claim 16 (i.e. video reproduction method) [Okada: col. 1, line 18], wherein the image toning coefficient comprises an average value of a plurality of image toning coefficients calculated for each of the plurality of frames (i.e. KAVE is a normalization coefficient of the weighting addition average) [Okada: col. 17, line 32-33; Expression 1].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488